Mikoll, J.
Appeal from an order of the Supreme Court at Special Term (Conway, J.), entered October 18, 1985 in Albany County, which granted respondent’s motion to vacate a default judgment entered against it in a CPLR article 78 proceeding and authorized respondent to serve and file its answer.
*849CPLR 5701 (b) (1) provides that an order made in a CPLR article 78 proceeding is not appealable as of right. The instant order is an intermediate order vacating respondent’s default and permitting it to interpose an answer. This appeal must be dismissed in that petitioners have neither sought nor been granted permission to appeal (see, Matter of Redemption Church of Christ of Apostolic Faith v Williams, 84 AD2d 648).
Appeal dismissed, with costs. Kane, J. P., Main, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.